DETAILED ACTION
The present office action is in response to the preliminary amendment filed on 05/29/2020.  Claims 1 – 6 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0033 recites "a mechanism which changes the angle of the flat display 72 is provided to cause the deflecting body 23 to perform a display on the operating stage 105T".  It is noted the Applicant's Specification does not describe the structure of the mechanism to perform the function of adjusting the angle of the flat panel.  The Applicant's figures also do not illustrate the mechanism.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites “a mechanism that adjusts an angle of the flat display to cause the deflecting body to perform a display on the operation stage” in lines 1-2. 
The specification, as originally filed on 05/29/2020 merely recites “a mechanism which changes the angle of the flat display 22 is provided to cause the deflecting body 23 to perform a display on the operation stage 105T” in Paragraph 0033. 
The drawings as originally filed does not illustrate the mechanism.
As no structural components are recited in the description or illustrated in the drawings to perform the function of changing the angle of the flat display, the metes and bounds of “mechanism” cannot be determined.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “a mechanism that adjusts an angle of the flat display to cause the deflecting body to perform a display on the operation stage” in lines 1-2. 
The specification, as originally filed on 05/29/2020 merely recites “a mechanism which changes the angle of the flat display 22 is provided to cause the deflecting body 23 to perform a display on the operation stage 105T” in Paragraph 0033. 
The drawings as originally filed does not illustrate the mechanism.
As no structural components are recited in the description or illustrated in the drawings to perform the function of changing the angle of the flat display, the metes and bounds of “mechanism” cannot be determined.  This yields the claim indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (Japanese Patent Publication JP2016-165249A, U.S. Pre-Grant Publication No. 2018/0001315 relied upon below as English Translation)..
Regarding Claim 1, Kaneko shows (Figure 15):
A safety cabinet (100, as illustrated in Figure 15) comprising:
an operation space (104) including an operation stage (134);
a front panel (103) formed in a front surface (the front surface of 100, as illustrated in Figure 15) of the operation space (104);
an operation opening (102) provided in a lower portion (as illustrated in Figure 15, opening 102 is formed in the lower portion of 103) of the front panel (103);
a suction port (116) that is provided in the vicinity of (as illustrated in Figure 15, 116 is provided in the vicinity of 102) the operation opening (102) on a front side (the right side of 134, as illustrated in Figure 15) of the operation stage (134) to lead downward (as illustrated in Figure 15, the air sucked through 116 travels downward into 109); and
an air circulation path (109) through which air (air suctioned through 116, as illustrated by the air flow arrows in Figure 15) suctioned from the suction port (116) flows along (as illustrated by the air flow arrows in Figure 15) a lower portion (the horizontal bottom surface of 104), a back surface (the vertical left surface of 104), and an upper portion (the horizontal top portion of 104) of the operation space (104), wherein
the operation stage (134) is made of a transparent material (“transparent window on the lower face of work table 134”, Paragraph 0099), and
the safety cabinet (100, as illustrated in Figure 15) further includes a light source (121; “display device 121 such as a monitor, a typical example of which is a liquid crystal display”, Paragraph 0099) provided to irradiate (the light from liquid crystal display 121 points towards and lights the transparent window of 134, as illustrated in Figure 15) the operation stage (134) with a light (the light emitted from 121) from a side (the bottom side of 134, as illustrated in Figure 15) of the operation stage (134), which is opposite to (104 is on the top side of 134, which is the opposite side that 121 is located) the operation space (104). 

Regarding Claim 3, Kaneko shows (Figure 15):
The light source (121) is a flat display (“display device 121 such as a monitor, a typical example of which is a liquid crystal display”, Paragraph 0099) as illustrated in Figure 15, 121 is a flat display) and the flat display (“display device 121 such as a monitor, a typical example of which is a liquid crystal display”, Paragraph 0099) as illustrated in Figure 15, 121 is a flat display) serves as a light source (light emitting from 121 points toward 134, as illustrated in Figure 15) that irradiates (the light from liquid crystal display 121 points towards and lights the transparent window of 134, as illustrated in Figure 15) the operation stage (134) with a light (the light emitting from 121) and displays information (“information displayed on the display device 121 is output toward a direction of a front face shutter 103…”, Paragraph 0100). 

Regarding Claim 4, Kaneko shows (Figure 15):
A deflecting body (135) is provided between (as illustrated in Figure 15) the operation stage (134) and the flat display (121) to display an information display (“information displayed on the display device 121 is output toward a direction of a front face shutter 103…”, Paragraph 0100) of the flat display (121) in a space (the space in 105 “toward a direction of a front face shutter 103…. to reach the operator 101”, Paragraph 0100).

Regarding Claim 5, Kaneko shows (Figure 15):
A mechanism (it is inherent there is a mechanism that holds and supports 121 in the angle illustrated in Figure 15) that adjusts (as illustrated in Figure 15, the angle in which 121 is positioned has been adjusted from the horizontal orientation of 121 illustrated in Figure 14) an angle (the angle of 121 illustrated in Figure 15 that is oriented toward the operator 101) of the flat display (121) to cause the deflecting body (135) to perform a display (“information displayed on the display device 121 is output toward a direction of a front face shutter 103…”, Paragraph 0100) on the operating stage (134). 

Regarding Claim 6, Kaneko shows (Figure 15):
A transparent panel (135; “transparent window on lower face of body 135”, Paragraph 0099) is disposed below (as illustrated in Figure 15) the air circulation path (109) in the lower portion (the horizontal bottom surface of 104) of the operation space (104), and
the light source (121) is disposed below (as illustrated in Figure 15) the transparent panel (135). 

Alternatively, Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stengaard Hansen et al. (WIPO Publication WO2017/081572A1)..
Regarding Claim 1, Stengaard Hansen shows (Figure 3):
A safety cabinet (the workstation illustrated in Figure 3) comprising:
an operation space (1) including an operation stage (2);
a front panel (6a) formed in a front surface (the front surface of the workstation, as illustrated in Figure 3) of the operation space (1);
an operation opening (6) provided in a lower portion (as illustrated in Figure 3, opening 6 is formed in the lower portion of 6a) of the front panel (6a);
a suction port (5) that is provided in the vicinity of (as illustrated in Figure 5, 5 is provided in the vicinity of 6) the operation opening (6) on a front side (the right side of 2, as illustrated in Figure 3) of the operation stage (2) to lead downward (as illustrated in Figure 3, the air sucked through 6 travels downward into 3); and
an air circulation path (3) through which air (air suctioned through 5, as illustrated by the air flow arrows in Figure 3) suctioned from the suction port (5) flows along (as illustrated by the air flow arrows in Figure 3) a lower portion (the horizontal bottom surface of 1), a back surface (the vertical left surface of 1), and an upper portion (the horizontal top surface of 1) of the operation space (1), wherein
the operation stage (2) is made of a transparent material (17; as recited on Page 13, 17 is “transparent part of work table”), and
the safety cabinet (the workstation illustrated in Figure 3) further includes a light source (16) provided to irradiate (“the sample 15c is transmitted by light from the light source 16 placed below the transparent part of the work table”, Page 6, lines7-9) the operation stage (2) with a light (“beam of light”, Page 6, line 5) from a side (the bottom side of 2, as illustrated in Figure 3) of the operation stage (2), which is opposite to (1 is on the top side of 2, which is the opposite side that 16 is located) the operation space (1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stengaard Hansen et al. (WIPO Publication WO2017/081572A1), as recited in the alternate rejection of Claim 1 above, in view of Gragert et al. (German Patent Publication No. DE102013000768A1, English Machine Translation provided herein and relied upon below).
Regarding Claim 1, Stengaard Hansen shows (Figure 3):
The light source (16) provided to irradiate (“the sample 15c is transmitted by light from the light source 16 placed below the transparent part of the work table”, Page 6, lines7-9) the operation stage (2) with the light (“beam of light”, Page 6, line 5).
However, Stengaard Hansen lacks showing the light emitted if a single color of R, G, or B and switches colors.  
In the same field of endeavor of safety cabinets, Gragert teaches (Figures 1 and 5):
It is known in the safety cabinet (10) art to provide:
a light source (50) comprising a light (52) that emits a single color (“a plurality of LEDS 52 arranged next to one another which light of different colors can be radiated”, Paragraph 0037; “the multicolor LEFs 52 have three inputs for the colors red, green, blue (RGB)”, Paragraph 0045) of R (red light, Paragraph 0045), G (green light, Paragraph 0045), and B (blue light, Paragraph 0045) and switch colors (as described in Paragraph 0045, in the normal operating state the LEDs emit a green light, in the event of a fault, the LEDs emit a red light, and at night or in eco mode, the LEDs emit blue light).
Further, “a change in operating state of the work bench can be indicated by a change between permanent lighting and intermittent lighting”, Paragraph 0012.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the lighting source shown by Stengaard Hansen to include lights that emit and switch between single colors of red, green, and blue, as taught by  front shutter protector and flexible portion, as taught by Gragert, to indicate and alert the operator of the safety cabinet that there is a change in the operating state of the safety cabinet by changing between the permeant lighting and intermittent lighting..   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
05/21/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762